 


114 HR 5707 RH: Postal Service Financial Improvement Act of 2016
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
Union Calendar No. 672
114th CONGRESS2d Session
H. R. 5707
[Report No. 114–859, Part I]
IN THE HOUSE OF REPRESENTATIVES

July 11, 2016
Mr. Lynch (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Oversight and Government Reform


December 8, 2016
Reported and referred to the Committee on the Budget for a period ending not later than December 8, 2016, for consideration of such provisions of the bill as fall within the jurisdiction of that committee pursuant to clause 1(d) of rule X


December 8, 2016
The Committee on the Budget discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL
To amend title 5, United States Code, to provide for certain index fund investments from the Postal Service Retiree Health Benefits Fund, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Postal Service Financial Improvement Act of 2016.  2.Investment of the Postal Service Retiree Health Benefits FundSection 8909a(c) of title 5, United States Code, is amended— 
(1)by striking (c) The Secretary and inserting (c)(1) Subject to paragraph (2), the Secretary; and  (2)by adding at the end the following: 
 
(2) 
(A)The Secretary of the Treasury shall immediately invest a specified percentage of the Fund, using one or more qualified professional asset managers, in index funds modeled after those established under subparagraphs (B), (C), (D) and (E) of section 8438(b)(1). The Secretary shall ensure, to the maximum extent practicable, that the investment replicates the performance of the longest-term target date asset allocation investment fund established by the Federal Retirement Thrift Investment Board. Funds invested pursuant to this paragraph shall be considered a means of financing.  (B)In exercising authority under subparagraph (A), including in the selection of specific qualified professional asset managers and in the development of specific investment guidelines to meet the requirement of such subparagraph, the Secretary shall consult with the Postal Service Retiree Health Benefits Fund Investment Committee. 
(C) 
(i)There is established a Postal Service Retiree Health Benefits Fund Investment Committee that shall consist of— (I)the Secretary; 
(II)the Chairman of the Board of Governors of the United States Postal Service;  (III)the Chairman of the Federal Retirement Thrift Investment Board; and 
(IV)2 members to represent the interests of Postal Service employees and annuitants who— (aa)are appointed by the President; 
(bb)have experience and expertise in the management of financial investments and Postal Service employee benefits; and  (cc)shall serve for a term of 3 years. 
(ii)The Postal Service Retiree Health Benefits Fund Investment Committee and each member of such Committee shall be subject to the requirements of subsections (b)(1) and (c)(2) of section 8477, in the same manner as applied to a fiduciary with respect to the Thrift Savings Fund under such subsections.  (D) (i)The Secretary shall annually engage an independent qualified public accountant to audit the financial statements of the investments made pursuant to subparagraph (A). 
(ii)The Secretary shall submit an annual management report to the Congress not later than 180 days after the end of the each fiscal year that includes— (I)a statement of financial position; 
(II)a statement of operations;  (III)a statement of cash flows; 
(IV)a statement on internal accounting and administrative control systems;  (V)the report resulting from an audit of the financial statements of the investments conducted under clause (i); and 
(VI)any other comments and information necessary to inform the Congress about the operations and financial condition of the investments.  (E)In this paragraph— 
(i)specified percentage means 25 percent of the currently available portions of the Fund as are not immediately required for payments from the Fund, except that the Postal Service Retiree Health Benefits Fund Investment Committee may specify a higher percentage, not to exceed 30 percent, not earlier than 5 years after the date of enactment of the Postal Service Financial Improvement Act of 2016, and as appropriate thereafter; and  (ii)qualified professional asset manager has the meaning given that term in section 8438(a).. 


December 8, 2016
Reported and referred to the Committee on the Budget for a period ending not later than December 8, 2016, for consideration of such provisions of the bill as fall within the jurisdiction of that committee pursuant to clause 1(d) of rule X
December 8, 2016
The Committee on the Budget discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
